Citation Nr: 0732685	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  02-13 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to April 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a February 2002 
rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2003, 
the Board undertook development under authority then in 
effect.  In December 2003, the case was remanded for such 
development.  In a decision issued in April 2006, the Board 
denied the veteran's claim for service connection for 
multiple sclerosis.  The veteran appealed that decision to 
the Court.  In October 2006, the Court issued an order 
vacating the April 2006 Board decision and remanding the 
matter for readjudication consistent with the instructions 
outlined in a September 2006 Joint Motion by the parties 
(Joint Motion).  In March 2007, the Board remanded the case 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In March 2007, the Board remanded the case partially to 
obtain contemporaneous treatment records from 1985 to 1996 
regarding treatment of possible symptoms of multiple 
sclerosis, including torticollis, titubation, wry neck 
syndrome, and head tremors; these records are critical to 
resolving issues pertinent to this case.  Without this 
evidence, the record remains unclear regarding the clinical 
onset of these symptoms and whether they began during the 7 
year post-service presumptive period provided for the onset 
of multiple sclerosis.  38 C.F.R. §§ 3.307, 3.309.  The 
record shows the veteran has been reporting since 1998 that 
torticollis manifested in 1990; however, earlier 1996 VA 
records show that he had been experiencing symptoms of 
torticollis for the last 2 to 3 years.  Hence, while lay 
statements are sufficient to describe symptoms of a 
disability, the lay statements of record are contradictory 
and do not provide a sufficient basis upon which to determine 
the clinical onset of these symptoms.  

However, it appears from statements made by the veteran that 
there remains outstanding medical evidence that might 
document the onset of these symptoms of multiple sclerosis.  
The veteran has previously indicated that in 1993 he was an 
inpatient for 30 days at a facility in Mesa Vista, 
California; that he had incurred debt for medical bills after 
being treated at a facility in Kearney, Nebraska; that he 
received treatment from a Dr. D. M.; and that he was treated 
by a Dr. H. in Hastings or Omaha between 1994 and 1996.  [The 
record contains VA treatment records from January 1996 and a 
previous search of several VA facilities revealed no other 
earlier existing treatment records.]  He did not respond to a 
May 2004 letter requesting that he provide signed release 
forms so the RO could obtain these medical records.  Pursuant 
to the Board's March 2007 remand, the RO sent the veteran a 
letter in March 2007 asking him to identify all private 
health care providers who treated him for possible symptoms 
of multiple sclerosis, including torticollis, titubation, wry 
neck syndrome, and head tremors during the period from 1985 
through 1996.  This letter also provided him with notice 
regarding the rating of multiple sclerosis and the effective 
date of any awards.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  However, it is not clear from 
the record that the veteran received the March 2007 letter.  
While the record does not reflect that the letter was 
returned as undeliverable, a March 2007 Compensation and 
Pension Exam Inquiry reveals a different address for the 
veteran from that used for the March 2007 letter.  
Additionally, in a statement received in August 2007, the 
veteran stated the following: "Under the Veterans Claims 
Assistance Act of 2000, the VA must advise me of how to 
substantiate my claim as well as the existence of negative 
evidence and how to counter this evidence."  This statement 
originated from an address that is different from the 
addresses on the March 2007 letter and on the March 2007 Exam 
Inquiry.  A remand by the Board and by the Court confers on 
the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As it appears that the veteran has not received 
the notice directed by the March 2007 remand and since the 
requested records are critical to the veteran's claim, a 
further remand to secure these records is necessary. 
In this regard, the veteran and his attorney are advised that 
38 C.F.R. § 3.158(a) provides that when evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
at his current address regarding the 
rating of multiple sclerosis and effective 
date of any award as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

2.  The RO should send the veteran a 
letter at his current address asking him 
to identify all private health care 
providers that treated him for possible 
symptoms of multiple sclerosis, including 
torticollis, titubation, wry neck 
syndrome, and head tremors during the 
period from 1985 through 1996.  Of 
particular interest are treatment records 
from the Mesa Vista, California facility; 
from the Kearney, Nebraska facility; from 
Dr. D. M.; and from Dr. H.  The veteran 
should be asked to provide authorizations 
for release for all records of such 
treatment or evaluation.  [In conjunction 
with this request, the RO should advise 
the veteran and his attorney of the 
importance of this information, and of the 
provisions of 38 C.F.R. § 3.158.]  The RO 
should obtain complete records of all such 
treatment and evaluations from all sources 
identified by the veteran.  

3.  If, and only if, any of the above 
requested records are obtained, then the 
RO should arrange for the veteran to be 
examined by an appropriate specialist.  
The examiner must review the claims file.  
The examiner should provide an opinion 
regarding whether it is at least as likely 
as not (a 50% or better probability) that 
torticollis or other multiple sclerosis 
related symptoms initially clinically 
manifested within 7 years of the veteran's 
discharge from service, i.e., by April 9, 
1992.  The examiner must explain the 
rationale for all opinions given and 
reconcile previous medical opinions and 
medical evidence with any contradictory 
lay statements of record.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to ensure full compliance with 
the Order of the Court endorsing the Joint Motion by the 
parties and the Board's March 2007 remand.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board and by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

